--------------------------------------------------------------------------------

Consultant Agreement

This agreement dated August 1, 2014 is made by and between Lithium Exploration
Group, Inc., whose address is 3800 North Central Avenue, Suite 820, Phoenix, AZ
85012 referred to as "Company", and TEN Associates LLC, whose address is 1681O
East Avenue of the Fountains, Suite 224, Fountain Hills, AZ 85268, referred to
as "Consultant."

RECITALS

WHEREAS, Company desires to retain Consultant to provide advice relative to
corporate and business services for a period of two months from the date of this
Agreement; and

WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, activities which require registration under
either the Securities Act of 1933 (hereinafter "the Act") or the Securities and
Exchange Act of 1934 (hereinafter "the Exchange Act"), underwriting, banking, is
not an insurance Company, nor does it offer services to the Company which may
require regulation under federal or state securities laws; and

WHEREAS, Consultant has agreed to perform consulting work for the Company in
providing general corporate and business consulting services and other related
activities as directed by the Company;

NOW, THEREFORE, the parties hereby agree as follows:

1. Consultant's Services. The company hereby retains the consultant to perform
the services in accordance with the terms and conditions set forth in this
agreement: The consultant will consult with the officers of the company
concerning matters relating to the business of the Company.

2. Consideration. Company shall pay Consultant 2,000,000 restricted common
shares in lieu of monetary compensation and Company agrees all shares shall be
deemed to have fully been earned by Consultant as of the date of this agreement.

3. Piggyback Registration Rights. If the Company proposes to register any equity
securities under the Securities Act, whether for its own account or for the
account of other security holders, or both, on each such occasion, the Company
will give written notice to Consultant, no less than fifteen (15) business days
prior to the anticipated filing date, of its intention to do so and to register
any of Consultant's registerable securities. The Company will cause the
registerable securities as to which registration shall have been so requested to
be included in the securities to be covered by the Registration Statement
proposed to be filed by the Company, on the same terms and conditions as any
similar securities included therein, all to the extent requisite to permit the
sale or other disposition by the Consultant of such registerable securities so
registered.

4. indepern:ient Contractor. Nothing herein shall be construed to create an
employer- employee relationship between the Company and Consultant. Consultant
is an independent contractor and not an employee of the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 2 shall be
the sole consideration due Consultant for the services rendered hereunder. It is
understood that the Company will not withhold any amounts for payment of taxes
from the compensation of Consultant hereunder. Consultant will not represent to
be or hold herself out as an employee of the Company.

--------------------------------------------------------------------------------

5. Confidentiality. The Consultant agrees that any information received by the
Consultant during any furtherance of the Consultant's obligations in accordance
with this contract, which concerns the personal, financial or other affairs of
the company will be treated by the Consultant in full confidence and will not be
revealed to any other persons, firms or organizations.

6. Term. This Agreement shall commence on the above date and shall terminate six
months thereafter, unless earlier terminated by either party hereto. Either
party may terminate this Agreement upon Thirty (30) days prior written notice.
This Agreement shall automatically renew for an additional Four (4) month term
on the same terms and conditions as set forth herein by giving notice to Company
of such intent to renew on or before termination.

7.Miscellaneous.

7.1 Entire Agreement and Amendments. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and replaces
and supersedes all other agreements or understandings, whether written or oral.
No amendment or extension of the Agreement shall be binding unless in writing
and signed by both parties.

7.2 Binding Effect, Assignment. This Agreement shall be binding upon and shall
inure to the benefit of Consultant and the Company and to the Company's
successors and assigns. Nothing in this Agreement shall be construed to permit
the assignment by Consultant of any of its rights or obligations hereunder, and
such assignment is expressly prohibited without the prior written consent of the
Company.

7.3 Governing Law, Severabi!ity. This Agreement shall be governed by the laws of
the State of Arizona. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of any other
provision.

WHEREFORE, the parties have executed this Agreement as of the date first written
above.

Lithium Exploration Group, Inc.


By: [exhibit10-77x2x1.jpg]   Alex Walsh, CEO

 

TEN Associates LLC


By:[exhibit10-76x2x2.jpg]   Thomas Nelson, President


--------------------------------------------------------------------------------